UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4798


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLARENCE SCRANAGE, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cr-00023-HEH-1)


Submitted: October 31, 2018                                  Decided: November 9, 2018


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leza L. Driscoll, LAW OFFICE OF LEZA L. DRISCOLL, PLLC, Raleigh, North
Carolina, for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria,
Virginia, Angela Mastandrea-Miller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Scranage, Jr., appeals from his convictions by a jury for conspiracy to

distribute and dispense oxycodone and multiple counts of distribution of oxycodone. On

appeal, Scranage contends that he did not knowingly, intelligently, and voluntarily waive

his Sixth Amendment right to the assistance of counsel before proceeding to represent

himself in his criminal proceedings. He claims that the district court’s consideration of a

plan requiring him to sell some of his assets to reimburse court-appointed counsel

compelled him to proceed pro se to avoid financial hardship.

       We review de novo a district court’s determination that a defendant has waived his

Sixth Amendment right to counsel. United States v. Singleton, 107 F.3d 1091, 1097 n.3

(4th Cir. 1997). The Sixth Amendment guarantees not only the right to be represented by

counsel but also the right to self-representation. Faretta v. California, 422 U.S. 806, 819

(1975). The decision to represent oneself must be knowing and intelligent, id. at 835, and

courts must entertain every reasonable presumption against waiver of counsel. Brewer v.

Williams, 430 U.S. 387, 404 (1977). The record must show that the waiver was clear,

voluntary, knowing, and intelligent. United States v. Bernard, 708 F.3d 583, 588 (4th

Cir. 2013).

       While a district court must determine whether a waiver of counsel is knowing and

intelligent, no particular interrogation of the defendant is required, as long as the court

warns the defendant of the dangers of self-representation so that “‘his choice is made

with his eyes open.’” United States v. King, 582 F.2d 888, 890 (4th Cir. 1978) (quoting

Faretta, 422 U.S. at 835). “The determination of whether there has been an intelligent

                                            2
waiver of right to counsel must depend, in each case, upon the particular facts and

circumstances surrounding that case, including the background, experience, and conduct

of the accused.” Johnson v. Zerbst, 304 U.S. 458, 464 (1938); see Singleton, 107 F.3d at

1097-98 (court must consider record as a whole, including the defendant’s background,

capabilities, and understanding of the dangers and disadvantages of self-representation).

       Here, we find that the district court did not err in granting Scranage’s request to

waive counsel and represent himself. An examination of the record demonstrates that

Scranage’s election to proceed pro se was clear, knowing, intelligent, and voluntary. The

magistrate judge’s colloquy was detailed and complete, and Scranage, a medical doctor,

stated under oath that he fully understood his choice. Moreover, court-appointed counsel

was designated as standby counsel for the duration of the proceedings to assist Scranage

when needed for procedural matters, at no cost to Scranage.         The court repeatedly

reminded Scranage that standby counsel was available to assist him. Further, the record

is devoid of any indication that the court’s consideration of a plan to require Scranage to

sell a few identifiable assets to reimburse court-appointed counsel amounted to financial

duress compelling Scranage to proceed pro se.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3